DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “storage device” according to the specification and potentially the claims as well, do not fall within at least one of the four categories of patent eligible subject matter. According to the specification the storage device could be a virtual storage device which is software per-se. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 5-8, 10, 14-17, and 20, the terms “the recovery system” and “the second system” lack sufficient antecedent basis in the claims. It is suggested the first instance be amended to “a recovery system” and “a second system”
For claims 16-17, the the phrase “wherein program instructions to determine” is not positively claimed as part of the program product of claim 10 because there is no such determination (that a duplicate…) is claimed, but rather a notification is claimed. This renders the claim unclear and thus indefinite.
For claims 18-19, the terms “the computer usable code” lack sufficient antecedent basis in the claims. It is suggested the first instance be amended to “a computer usable code”.
Dependent claims inherit rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (US 2013/0185716 A1).
For claim 1, Yin teaches a method comprising: storing, in a first virtual storage device managed by a helper virtual machine, first data of a first application, the first application executing on a first system (see abstract, paragraph [0001], figure 1, and other locations: view system in parent partition as said first system; view blocks 160, 170, and/or 120 as said helper virtual machine; files and VMs are stored in parent  and ; spawning, responsive to determining that a duplicate of the first application should be activated on the recovery system, a compute instance in a hypervisor executing on the recovery system; provisioning, in the compute instance, a duplicate of the first application (see abstract, [0001], [0008-0009], and other locations: view failover to replica server as including said spawning and determination); reassociating the first data from the helper virtual machine to the provisioned duplicate application; and activating the duplicate application, the activating causing the duplicate application to execute on the second system using the first data (see [00011] and other locations, including locations pointed to above; failover is a recovery technique). 

For claim 2, Yin teaches the limitations of claim 1 for the reasons above and further teaches storing, in the first virtual storage device, second data of a second application, the second application executing on a second system (see blocks 190 in figure 1: failover applies to multiple applications). 

For claim 3, Yin teaches the limitations of claim 1 for the reasons above and further teaches the helper virtual machine executes on a recovery system (see figure 1 and other locations: entire system is self-recovering). 

For claim 4, Yin teaches the limitations of claim 1 for the reasons above and further teaches the helper virtual machine executes on a companion system (see figure 1 and other locations: blocks 160, 170, and or 120 are companion, as they work together). 

For claim 5, Yin teaches the limitations of claim 1 for the reasons above and further teaches sending, to a third system, third data of a third application, the third application executing on the recovery system (see rejection to claim 2: multiple VMs, applications, and failovers). 

For claim 6, Yin teaches the limitations of claim 1 for the reasons above and further teaches releasing, responsive to a signal that a third application has been relocated from the recovery system to a third system, resources used by the third application on the recovery system (see [00012]: available to end user w/o interruptions means all resources are available to users, for any application). 

For claim 7, Yin teaches the limitations of claim 1 for the reasons above and further teaches determining that a duplicate of the first application should be activated on the recovery system comprises: receiving, from the first system, a communication that there is a disruption affecting the first application (see locations pointed to above, included in failover: command to accept failover). 

For claim 9, Yin teaches the limitations of claim 1 for the reasons above and further teaches the provisioning uses application configuration data managed by the helper virtual machine (see [0012] and other locations: hypervisor configures). 

For claims 10-16, the claims recite essentially similar limitations as claims 1-7 respectively. Claims 10-16 are a computer usable program product.

For claim 18, Yin teaches the limitations of claim 10 for the reasons above and further teaches the computer usable code is stored in a computer readable storage device in a 

For claim 19, Yin teaches the limitations of claim 10 for the reasons above and further teaches the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see abstract: production server is such server and for other limitations, see locations pointed to in rejection to claim 18). 

For claim 20, the claim recites essentially similar limitations as claim 1. Claim 20 is a computer system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2013/0185716 A1), in view of Frziborowski (US 2017/0371696 A1).
For claim 8, 
Yin teaches the limitations of claim 1 for the reasons above.
Yin does not explicitly teach “determining that a duplicate of the first application should be activated on the recovery system comprises: determining that no data of the first application has been received for a time period above a threshold time”
However, Frziborowski teaches determining that a duplicate of the first application should be activated on the recovery system comprises: determining that no data of the first application has been received for a time period above a threshold time (see [0019] and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin to include “determining … time period above a threshold time”, as taught by Frziborowski, because each one of Yin and Frziborowski teach failover and virtual machines therefore they are analogous arts and because timeouts are common when receiving data so that the system doesn’t wait forever (see [0019] and other locations).

For claim 17, 
The combination of Yin and Frziborowski teaches the limitations of claim 10 for the reasons above.
The claim further recites essentially similar limitations as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114